—Orders, Supreme Court, New York County (Beverly S. Cohen, J.), entered on or about January 14 and 28, 1993, respectively, holding nonparty appellants in *379contempt and imposing fines, unanimously affirmed, with costs and a sanction of $1,500 imposed upon appellants jointly and severally, payable to plaintiff.
The standard form subpoenas served on appellants did specify the date, location, name of the law firm before whom defendants were requested to appear and time of the deposition, and we deem the statute to have been complied with. It is noteworthy that appellants did not move to quash the subpoenas and only raised this flaw four months after first being held in contempt.
As appellants offer no other excuse for their failure to appear at the deposition, they were properly held in contempt. Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.